              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

IRA R. BANKS and VERNA BANKS,

                          Plaintiffs,            Case No. 20-CV-1437-JPS

v.

US BANK TRUST ASSOCIATION, as
trustee of American Homeowner Preservation
Trust Series 2014B, JOHN/JAN DOE, as
affiliated with Best Care Property
Management, LAW OFFICE OF BEATRICE
GARRETT, BEST CARE PROPERTY
MANAGEMENT, LATOYA JAMES,
DWAYNE TURNER, PALMERHOUSE
PROPERTIES REALTY, GRAY & END,
L.L.P., CITI FINANCIAL MORTGAGE
COMPANY, INC., BAY VIEW LOAN
SERVING, LLC, MILWAUKEE
COMMON COUNCIL MEMBERS,
MILELE COGGS, MILWAUKEE
COUNTY OFFICE OF THE SHERIFF,
CITY OF MILWAUKEE POLICE DEPT.
DISTRICT ONE, OFFICER MCINNES,
OFFICER GRABONSKI, JAN DOE, as
affiliated with City of Milwaukee Police Dept.
District Four, CITY OF MILWAUKEE
DEPT. OF TRANSPORTATION, ERIKA
LEWIS, TATIA P. JACKSON, JAY
PITNER, KARLOS ZAMVRANO,
SHERIFF DEEDS, JON DOE, sued as Sheriff
Jon Doe, CITY OF MILWAUKEE POLICE
DEPT. DISTRICT FOUR, JON DOE, as
affiliated with City of Milwaukee Police Dept.
District One, and OFFICER LEWIS,
                                                               ORDER
                           Defendants.




Case 2:20-cv-01437-JPS Filed 06/14/21 Page 1 of 19 Document 41
1.     INTRODUCTION

       On September 14, 2020, Plaintiffs Ira Banks (“I. Banks”) and Verna

Banks (“V. Banks”) (collectively, “Plaintiffs”) filed a pro se complaint in

which they allege injuries arising out of state-court foreclosure proceedings

and an eviction. (Docket #1). Based on motions filed in this case, as well the

Court’s concerns about subject-matter jurisdiction, service, and other

deficiencies, the Court issues this Order in an attempt to tidy up this

litigation.

2.     LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) provides for dismissal of a

case when the Court lacks subject matter jurisdiction. When faced with a

jurisdictional challenge, the Court accepts as true the well-pleaded factual

allegations found in the complaint, drawing all reasonable inferences in

favor of the plaintiff. Ctr. for Dermatology & Skin Cancer, Ltd. v. Burwell, 770

F.3d 586, 588 (7th Cir. 2014). In this context, the Court may also consider

extrinsic evidence adduced by the parties. Lee v. City of Chicago, 330 F.3d

456, 468 (7th Cir. 2003). Because Plaintiffs are proceeding pro se, their filings

are entitled to liberal construction. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, even pro se litigants must comply with procedural rules.

McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have never suggested

that procedural rules in ordinary civil litigation should be interpreted so as

to excuse mistakes by those who proceed without counsel.”).

3.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs are (or were) residents and purport to be the owners of a

duplex located at 3321 North 21st Street, Milwaukee, Wisconsin 53206 (the

“property”). (Docket #1 at 4). In 2002, CitiFinancial Mortgage Company,

Inc. (“CitiFinancial”), through its counsel, Gray & End LLP (“Gray & End”)


                           Page 2 of 19
 Case 2:20-cv-01437-JPS Filed 06/14/21 Page 2 of 19 Document 41
by attorney Jay Pitner (“Pitner”), filed a foreclosure-of-mortgage action in

Milwaukee County Circuit Court on the property against V. Banks and

Johnny J. Banks (“J. Banks”).1 Citifinancial Mortgage Co. Inc. v. Johnny Banks

et              al.,            2002CV008833                (available              at

https://wcca.wicourts.gov/caseDetail.html?caseNo=2002CV008833&county

No=40). In November 2002, CitiFinancial received a default judgment of

foreclosure against V. and J. Banks. (Id.)

       In 2007, CitiMortgage, Inc. filed a foreclosure-of-mortgage action

against V. and J. Banks in Milwaukee County Circuit Court. CitiMortgage

Inc.   v.      Johnny     Banks     et    al.,   2007CV000532        (available     at

https://wcca.wicourts.gov/caseDetail.html?caseNo=2007CV000532&county

No=40&index=0). This case was dismissed, seemingly by stipulation in

relation to V. and J. Banks’s then concurrent Chapter 13 and 7 bankruptcies.

(Docket #1 at 5). Plaintiffs seem to allege that they had entered into a deal

with their lender to make payments. (Id.) Plaintiffs also allege that “at some

point and time CitiMortgage claim[ed] [that] they sold [the property] to Bay

View Loan Serving LLC” (“Bay View”). (Id. at 6). Defendant Karlos

Zamvrano is apparently affiliated with Bay View. (Docket #1-1 at 12).

       In 2018, U.S. Bank Trust Association (“U.S. Bank”) filed a

foreclosure-of-mortgage action in Milwaukee County Circuit Court on the

property against V. and J. Banks. U.S. Bank Tr. Nat’l Assoc. v. Banks et al.,

Case             Number              2018CV004661             (available            at

https://wcca.wicourts.gov/caseDetail.html?caseNo=2018CV004661&county

No=40). The Law Office of Beatrice Garrett represented U.S. Bank in this

matter. (Id.) The state court eventually entered default judgment in favor of

U.S. Bank. (Id.)


       1   J. Banks appears to be either the deceased brother or son of V. Banks.

                           Page 3 of 19
 Case 2:20-cv-01437-JPS Filed 06/14/21 Page 3 of 19 Document 41
       On or about August 9, 2020, Best Care Property Management (“Best

Care”), owned by Dwayne Turner (“Turner”), purchased the property from

U.S. Bank. (Docket #19 at 1). That month, Best Care, through its employee,

LaToya James (“James”), sent Plaintiffs notice that Best Care intended to

begin eviction proceedings. (Docket #1-1 at 6). Plaintiffs allege that, on

August 20, 2020, representatives of Best Care (presumably Turner and

James) visited the property and gave notice of termination of tenancy and

of eviction. (Docket #1 at 5, #1-1 at 7). Plaintiffs also allege that a

representative of PalmerHouse Properties Realty (“PalmerHouse”) visited

the property and informed Plaintiff that PalmerHouse owned the property.

(Docket #1 at 5). As evidence of PalmerHouse’s involvement, Plaintiffs

submit the business card of an employee of PalmerHouse, Tatia Jackson.

(Docket #1-1 at 9).

       Finally, Plaintiffs implicate multiple units of local government as

having caused harm to Plaintiffs. First, Plaintiffs state that City of

Milwaukee Common Council Members (the “Milwaukee Common Council

Members”) and Miele Coggs (“Alderwoman Coggs”) abandoned their

“duty and responsibility” to Plaintiffs and the inner city, thereby causing

“injury” to Plaintiffs. (Docket #1 at 6). Plaintiffs next allege that the

Milwaukee County Office of the Sheriff and its sheriffs (Sheriffs Deeds and

“Jon Doe”) were “involve[d] in the sale of the property” in U.S. Bank Tr.

Nat’l Assoc. v. Banks et al., Case Number 2018CV004661. (Id.) Plaintiffs allege

that the City of Milwaukee Police Department District One and Four and

its police officers, Officer Mcinnes, Officer Grabonski, “Jan Doe,” and “Jon

Doe,” issued citations to Plaintiffs for “trying to protect [the] property,”

and, in doing so, destroyed the property. (Id.) Plaintiffs state that an “Officer




                           Page 4 of 19
 Case 2:20-cv-01437-JPS Filed 06/14/21 Page 4 of 19 Document 41
Lewis” prohibited I. Banks from replacing his driver’s license and vehicle

plates with the City of Milwaukee Department of Transportation. (Id.)

       As relief, Plaintiffs demand that the Court take the following actions:

(1) hold U.S. Bank liable for filing a fraudulent case in Wisconsin Circuit

Court (i.e., U.S. Bank Tr. Nat’l Assoc. v. Banks et al., Case Number

2018CV004661); (2) hold the Law Office of Beatrice Garrett liable for filing

U.S. Bank’s allegedly fraudulent case; (3) hold the Law Office of Beatrice

Garrett liable for filing exhibits in the state case which “violated Plaintiff[s’]

constitutional rights”; (4) order unspecified Defendants pay restitution in

the amount of $300,000.00 to V. Banks for “causing hardship” due to race,

age, and national origin in violation of the Fourteenth Amendment; (5) hold

unspecified government employees liable for failing to follow the law and

violating Plaintiffs’ Fourth Amendment rights; (6) hold the Milwaukee

Common Council Members responsible for the “failing conditions in the

iner [sic] city” and require it to institute programs to improve residents’

quality of life; and (7) hold unspecified Defendants liable for property

destruction, trespassing, and criminal activity in relation to trying to

terminate Plaintiffs’ residency at the property. (Id. at 6–7). Plaintiffs also

seek punitive damages. (Id. at 7).

4.     ANALYSIS

       4.1    Defendants’ Motions to Dismiss and Motions for Judgment
              on the Pleadings Pursuant to Rooker-Feldman Doctrine

       The following Defendants have filed motions to dismiss the claims

against them pursuant, in part, to the Rooker-Feldman doctrine: Gray & End,

(Docket #5), and CitiFinancial, (Docket #9). The Milwaukee County Office

of the Sheriff has filed a motion for judgment on the pleadings, (Docket #22),

on the same grounds. Notably, Plaintiffs failed to respond to all of these



                           Page 5 of 19
 Case 2:20-cv-01437-JPS Filed 06/14/21 Page 5 of 19 Document 41
motions. Therefore, based on its review of Defendants’ submissions, the

Court will grant their motions

       The Rooker-Feldman doctrine provides that “the Supreme Court of the

United States is the only federal court that may review judgments entered

by state courts in civil litigation.” Harold v. Steel, 773 F.3d 884, 885 (7th Cir.

2014); see also Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923). Thus, lower

federal courts are prohibited from presiding “over claims seeking review of

state court judgments . . . no matter how erroneous or unconstitutional the

state court judgment may be.” Remer v. Burlington Area Sch. Dist., 205 F.3d

990, 996 (7th Cir. 2000). The doctrine likewise prohibits federal jurisdiction

over claims which are “inextricably intertwined” with state court

determinations. Jakupovic v. Curran, 850 F.3d 898, 902 (7th Cir. 2017).

“Notably, the Rooker-Feldman doctrine is a narrow one . . . . For a federal

claim to be barred, ‘there must be no way for the injury complained of by

[the] plaintiff to be separated from [the] state court judgment.’” Id. (quoting

Sykes v. Cook Cnty. Cir. Ct. Prob. Div., 837 F.3d 736, 742 (7th Cir. 2016)). The

Rooker-Feldman doctrine is confined to cases in which the parties are

“inviting district court review and rejection of [state-court] judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

       When a non-moving party fails to respond to a dispositive motion,

they risk waiving their arguments against it. Where judges “are given

plausible reasons for dismissing a complaint, they are not going to do the

plaintiff’s research and try to discover whether there might be something

to say against the defendants’ reasoning.” Kirksey v. R.J. Reynolds Tobacco

Co., 168 F.3d 1039, 1041 (7th Cir. 1999); see also Stransky v. Cummins Engine

Co., 51 F.3d 1329, 1335 (7th Cir. 1995), as amended (Apr. 7, 1995) (“[W]hen

presented with a motion to dismiss, the non-moving party must proffer


                           Page 6 of 19
 Case 2:20-cv-01437-JPS Filed 06/14/21 Page 6 of 19 Document 41
some legal basis to support his cause of action . . . . The federal courts will

not invent legal arguments for litigants.”). The present case is certainly not

one in which “it is clear on the face of the complaint and its exhibits that

plaintiff[‘s] claims are [survivable].” Turner v. City of Chi. Bd. of Educ., No.

17 C 6507, 2019 WL 1953113, at *9 (N.D. Ill. May 2, 2019) (noting that the

plaintiffs had clearly exhausted their claim and that properly responding to

the defendant’s motion to dismiss for failure to exhaust “would have added

little to the Court’s decisionmaking”). As discussed below, certain

Defendants have raised well-constructed arguments that the claims against

them are barred by the Rooker-Feldman doctrine, and Plaintiffs have waived

their arguments in response.

               4.1.1   Gray & End

       Plaintiffs’ claims against Gray & End relate to Gray & End’s

representing CitiFinancial in Citifinancial Mortgage Co. Inc. v. Johnny Banks et

al., 2002CV008833. (Docket #1 at 5). Plaintiffs allege that because of this

state-court case, as brought and won by Gray & End, Plaintiffs are suffering

a “multitude of injuries.”2 (Id.) Plaintiffs’ claims proceed directly against a

state-court judgment entered nearly twenty years ago and serve as a

collateral attack on the judgement. Therefore, a federal court lacks subject-

matter jurisdiction over them. See, e.g., Crawford v. Countrywide Home Loans,

Inc., 647 F.3d 642, 646 (7th Cir. 2011) (upholding the district court’s




       2 In their “Claim of Relief” section, Plaintiffs do not discuss Gray & End or
the relief they are seeking against it. (Docket #1 at 6–7). Thus, both the Court and
Gray & End were left to speculate the extent to which Gray & End was properly
named as a defendant. The same pleading deficiency exists for all Defendants
except for U.S. Bank, the Law Office of Beatrice Garrett, and the Milwaukee County
Council Members —the only Defendants specifically named in Plaintiffs’ “Claim of
Relief” section. (Id.)

                           Page 7 of 19
 Case 2:20-cv-01437-JPS Filed 06/14/21 Page 7 of 19 Document 41
determination that claims challenging state-foreclosure and eviction

proceedings are precluded by the Rooker-Feldman doctrine).

               4.1.2   CitiFinancial

       Plaintiffs’ claims against CitiFinancial similarly proceed out of

CitiFinancial’s seeking and obtaining judgments against Plaintiffs in state-

court foreclosure proceedings. (Docket #1 at 5). Thus, a federal court lacks

subject-matter jurisdiction over them.

               4.1.3   The Milwaukee County Office of the Sheriff

       Plaintiffs allege multiple constitutional violations arising from the

sheriff’s sale conducted pursuant to the state-court litigation and,

specifically, the Sheriff’s Office’s actions related to the sale itself. (Id. at 6).

Plaintiffs seek to “[h]old each government employee” responsible for the

alleged injuries and damages they have suffered. (Id. at 7). Plaintiffs write

only that “the Sheriff Office was invole[d] in the sale of property in case no.

201[8]CV004661. The sheriff is government employees, with responsibility

for obtaining facts and law. They fail to apply all facts and law.” (Id.)

       To the extent that Plaintiffs’ allegations relate to the Sheriff’s Office’s

participation in the sheriff’s sale, the source of Plaintiffs’ alleged injuries is

the state-court judgment entered by the Milwaukee County Circuit Court

in Case No. 2018CV004661, which led to the sale of the property. Because

the state court judgment is the source of Plaintiffs’ alleged injuries, the

Rooker-Feldman doctrine bars Plaintiffs’ attempt to seek review of the state

court’s judgment in this Court.

       4.2     Sua Sponte Subject-Matter Jurisdiction Holdings

       The Court next addresses Plaintiffs’ claims as to the other

Defendants who have not appeared, filed a dispositive motion based on the

Rooker-Feldman doctrine, and/or filed any responsive pleading. At this


                           Page 8 of 19
 Case 2:20-cv-01437-JPS Filed 06/14/21 Page 8 of 19 Document 41
juncture, the Court will dismiss the claims against some of the remaining

Defendants for lack of subject-matter jurisdiction.

       “Since the Rooker-Feldman doctrine is about whether inferior federal

courts have the authority (i.e., subject matter jurisdiction) to hear a given

case, it can be raised at any time, by either party, or sua sponte by the court.”

Garry v. Geils, 82 F.3d 1362, 1364 (7th Cir. 1996); see also Fed. R. Civ. P.

12(h)(3). Thus, in the present case, the Court raises the Rooker-Feldman

doctrine, sua sponte, on behalf of the remaining Defendants. See, e.g.,

Faulkner v. Otto, No. 15 C 3344, 2016 WL 1381795, at *5 (N.D. Ill. Apr. 5, 2016)

(“[Certain] defendants have not yet answered or otherwise responded to

the amended complaint. However, because Rooker-Feldman pertains to the

Court’s subject-matter jurisdiction, the Court can and should raise the

matter sua sponte on behalf of these defendants.”) (collecting cases).

                  4.2.1   U.S. Bank3

       Plaintiffs’ claims against U.S. Bank proceed out of U.S. Bank’s

seeking and obtaining judgments against Plaintiffs in state-court

foreclosure proceedings. (Docket #1 at 4). Plaintiff asks that U.S. Bank be

held liable for filing foreclosure actions against Plaintiffs. (Id. at 6). This

Court cannot sit as a court of appeals over the state court, and it lacks

subject-matter jurisdiction.

                  4.2.2   The Law Office of Beatrice Garrett

       Plaintiffs’ claims against The Law Office of Beatrice Garrett relate to

its representing U.S. Bank in the allegedly fraudulent state-court

proceedings against Plaintiffs. (Id. at 5–7). Therefore, this federal court lacks

subject-matter jurisdiction over it.


       3   It appears Plaintiffs failed to execute service on U.S. Bank. (Docket #20 at
3).

                            Page 9 of 19
  Case 2:20-cv-01437-JPS Filed 06/14/21 Page 9 of 19 Document 41
                  4.2.3   Pitner4

       Although Plaintiffs do not address Pitner by name in their complaint

outside of the case caption, it appears that they are suing him because of his

role as an attorney with Gray & End. For the same reasons this Court does

not have subject-matter jurisdiction over Gray & End, it does not have

subject-matter jurisdiction over Pitner.

                  4.2.4   Sheriff Deeds5 and Sherriff Doe

       Plaintiffs make no specific references or allegation as to Sheriff Deeds

outside of their case caption. It appears that Plaintiffs’ grievances with

Sherriff Deeds arise out of the same grievances Plaintiffs have with the

Milwaukee County Office of the Sheriff. Thus, Plaintiffs’ alleged injuries

arise out of a state-court judgment and are barred by the Rooker-Feldman

doctrine. For the same reasons, the Court will also dismiss the claims

against Sheriff Jon Doe.

       4.3        The Milwaukee Common                  Council      Members     and
                  Alderwoman Coggs

       Even where a plaintiff pays the filing fee and is not proceeding in

forma pauperis, a district court may conduct limited screening and dismiss a

complaint, sua sponte, if it appears the allegations are “frivolous.”

Weinschenk v. Cent. Intel. Agency, 818 F. App’x 557, 558 (7th Cir. 2020) (“But

when the plaintiff is not proceeding in forma pauperis, only frivolousness

can justify the sua sponte dismissal without giving [the plaintiffs] notice

and the opportunity to respond.”) (citing Aljabri v. Holder, 745 F.3d 816, 819

(7th Cir. 2014); Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003)). “A



       4   Plaintiffs have not submitted an affidavit of service as to Pitner.
       5Counsel for the Milwaukee County Office of the Sheriff has informed the
Court that they have no record or knowledge of a “Sheriff Deeds.”

                          Page 10 of 19
Case 2:20-cv-01437-JPS Filed 06/14/21 Page 10 of 19 Document 41
complaint is factually frivolous if the allegations are clearly baseless,

irrational, fanciful, delusional, or wholly incredible.” Id.

       Plaintiffs’ claims against the Milwaukee Common Council Members

and Alderwoman Coggs are not just factually frivolous—they are factually

devoid. Plaintiffs do not discuss what harms the Milwaukee Common

Council Members and Alderwoman Coggs allegedly caused to befall

Plaintiffs anywhere in their complaint. Plaintiffs’ only reference to these

two Defendants appears in their claim of relief in which they ask that the

Court hold these Defendants “responsible [for the] failing conditions in the

iner [sic] city” and require them to “produce programs that will greatly

improve residents[‘] quality of health . . . .” (Docket #1 at 7). First, it seems

that the “Milwaukee Common Council Members” may not be a suable

entity. (Docket #39 at 2). It is also doubtful that the Court can order such a

remedy, and, based on the total lack of facts represented by Plaintiffs, the

Court finds that all claims against the Milwaukee Common Council

Members and Alderwoman Coggs are frivolous and will dismiss them.

       4.4    Failure to Serve

       Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant

is not served within 90 days after the complaint is filed, the court—on

motion or on its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be made

within a specified time.” Plaintiffs have not served the parties listed below.

Therefore, the Court will order that Plaintiffs submit proof of service as to

these defendants within 14 days of this Order; if Plaintiffs fail to do so, the

Court will dismiss them from this action without prejudice.




                          Page 11 of 19
Case 2:20-cv-01437-JPS Filed 06/14/21 Page 11 of 19 Document 41
              4.4.1   Bay View

       Plaintiffs filed an affidavit indicating non-service as to Bay View.

(Docket #20 at 11) (noting two failed attempts to serve Bay View on January

29, 2021).

              4.4.2   Karlos Zamvrano

       Plaintiffs have not filed an affidavit of service as to Karlos Zamvrano

(who appears to be associated with Bay View).

              4.4.3   PalmerHouse

       Plaintiffs filed an affidavit indicating non-service as to PalmerHouse.

(Id. at 8) (noting service could not be made on PalmerHouse because of a

“[b]ad address”).

              4.4.4   Tatia Jackson

       Plaintiffs have not filed an affidavit of service as to Tatia Jackson

(who appears to be associated with PalmerHouse).

              4.4.5   City of Milwaukee Department of Transportation

       Plaintiffs filed an affidavit indicating non-service as to the State of

Wisconsin Department of Transportation. (Id. at 16). Plaintiffs have not filed

an affidavit of service as to the “City of Milwaukee department of

Transportation.” The Court doubts whether this entity exists.

              4.4.6   Erika Lewis and Officer Lewis

       Plaintiffs have filed no affidavit of service as to either Erika Lewis or

Officer Lewis. These Defendants also appear to be the same person.

       4.5    Identification of Jan and Jon Does

       There are multiple Defendants listed as “Jon,” “John,” or “Jan” Doe.

These parties include: (1) John/Jan Doe, as affiliated with Best Care Property

Management; (2) Jan Doe, as affiliated with the City of Milwaukee Police




                          Page 12 of 19
Case 2:20-cv-01437-JPS Filed 06/14/21 Page 12 of 19 Document 41
Department District Four; and (3) Jon Doe, as affiliated with the City of

Milwaukee Police Department District One.

       Eventually, Plaintiffs will be required to identify these parties by

name and execute service upon them. However, the Court will not

presently require this, as there remains an open issue of whether the Court

has subject-matter jurisdiction over the entities affiliated with these

John/Jon and Jan Does. See infra Section 4.8.2.

       4.6    Plaintiffs’ Motion for an Injunction

       On September 14, 2020, Plaintiffs filed, along with their complaint, a

motion for an injunction on their pending eviction. (Docket #2). During the

pendency of pleadings and motions, it appears that Plaintiffs were evicted.

(Docket #31 at 1). Thus, Plaintiffs’ motion for an injunction has been

rendered moot, and the Court will deny it as such.

       4.7    Plaintiffs’ “Motion to Dismiss or Motion for Judgment”

       On May 17, 2021, Plaintiffs filed a “Motion to Dismiss or Motion for

Judgment,” (Docket #30). In this document, Plaintiffs ask the Court to deny

Law Office of Beatrice Garrett’s motion to dismiss. Thus, this motion is

more properly labelled as a response brief.

       In its motion to dismiss, the Law Office of Beatrice Garrett raises only

the issue of laches. (Docket #27). Because the Court is dismissing the claims

against the Law Office of Beatrice Garrett for lack of subject-matter

jurisdiction, the Court need not (and cannot) reach the issue of laches. Thus,

the Court will deny as moot the Law Office of Beatrice Garrett’s motion to

dismiss, as well as Plaintiffs’ motion to dismiss or motion for judgment (to

the extent that it is a motion).




                          Page 13 of 19
Case 2:20-cv-01437-JPS Filed 06/14/21 Page 13 of 19 Document 41
       4.8    Plaintiffs’ “Motion for Default Judgment as to All
              Defendants”

       Plaintiffs filed a motion for default judgment in which they allege

that all Defendants failed to serve Plaintiffs with answers or other motions.

(Docket #31). Federal Rule of Civil Procedure 5(b)(2)(C) provides that “[a]

paper is served under this rule by . . . mailing it to the person’s last known

address—in which event service is complete upon mailing.” Plaintiffs filed

their complaint on September 14, 2020, and listed their address as 3321

North 21st Street, Milwaukee, Wisconsin 53206. (Docket #1).

       On May 17, 2021, Plaintiffs informed the Court that they had been

evicted, (Docket #31 at 1), but the Court’s docket in this case does not reflect

that Plaintiffs requested the Clerk of the Court to change their address. In

their most recent filings, Plaintiffs added a post office box number to the

caption of their filings, but they still list their address as 3321 North 21st

Street, Milwaukee, Wisconsin 53206. However, because the only address

properly on file is the one from which Plaintiffs were evicted, it is unclear

as to how the Court and Defendants are to communicate with Plaintiffs. It

is Plaintiffs’ responsibility to keep the Court apprised of the address at

which it can contact Plaintiffs.

              4.8.1   The Dismissed Defendants

       Plaintiffs claim that they were not served documents by Gray & End,

CitiFinancial, the Milwaukee County Office of the Sheriff, and the Law

Office of Beatrice Garrett. All of these Defendants submitted certificates of

service to Plaintiffs’ last known address. (Docket #5-5; #28; #12-1, #17, #33).

       Nevertheless, given that the Court is dismissing the claims against

Gray & End, CitiFinancial, the Milwaukee County Office of the Sheriff, and

the Law Office of Beatrice Garrett, as well as against U.S. Bank, Pitner,



                          Page 14 of 19
Case 2:20-cv-01437-JPS Filed 06/14/21 Page 14 of 19 Document 41
Sheriff Deeds, Sheriff Jon Doe, the Milwaukee Common Council Members,

and Alderwoman Coggs, the Court will deny as moot Plaintiffs’ motion for

default judgment against them.

              4.8.2   Best Care, James, Turner, the City of Milwaukee
                      Police Department District One, Officer Mcinnes,
                      Officer Grabonski, and the City of Milwaukee Police
                      Department District Four

       A few Defendants remain in this case which the Court has not

addressed: Best Care, James, Turner, the City of Milwaukee Police

Department District One, Officer Mcinnes, Officer Grabonski, and the City

of Milwaukee Police Department District Four.

       Turner filed a letter on behalf of himself, Best Care, and James.

(Docket #19). Turner, a pro se party, is not permitted to represent any party

other than himself. But, on June 7, 2021, an attorney appeared on behalf of

Best Care and filed an answer. (Docket #36, #37).

       An attorney filed an appearance on behalf of the City of Milwaukee

Police Department District One, Officer Mcinnes, Officer Grabonski, and

the City of Milwaukee Police Department District Four. On June 6, 2021,

these parties moved for an extension of time to respond to Plaintiffs’ motion

for default, citing the need for more time to sort out the confusing nature of

this action. (Docket #39).

       The Court has doubts as to whether it has subject-matter jurisdiction

over the claims against these parties. Specifically, Turner alleges that he was

granted a writ to evict by a state court, (id. at 2), which might preclude this

Court from hearing Plaintiffs’ claims that their eviction by Best Care, its

employees, and the Milwaukee Police Department was improper. This

inhibits the Court’s present ability to enter default judgment as to these

Defendants. Thus, the Court will deny Plaintiffs’ motion for default as to


                          Page 15 of 19
Case 2:20-cv-01437-JPS Filed 06/14/21 Page 15 of 19 Document 41
these Defendants without prejudice. The Court will also order that, within

30 days of this Order, Plaintiffs file a brief explaining the Court’s authority

to hear the claims against Best Care, James, Turner, the City of Milwaukee

Police Department District One, Officer Mcinnes, Officer Grabonski, and

the City of Milwaukee Police Department District Four. Further, within 60

days of this Order, these Defendants are to file a brief addressing whether

the Court has authority to hear the claims against them.

5.       CONCLUSION

         The Court will grant Gray & End, CitiFinancial, and the Milwaukee

County Office of the Sheriff’s motions to dismiss, (Docket #5, #9), and

motion for judgment on the pleadings, (Docket #22), pursuant to the Rooker-

Feldman doctrine. Additionally, the Court will also dismiss the claims

against U.S. Bank, the Law Office of Beatrice Garrett, Pitner, and Sheriffs

Deeds and Jon Doe because the Court lacks subject-matter jurisdiction over

these Defendants pursuant to Rooker-Feldman. The Court will dismiss the

claims    against   the   Milwaukee    Common      Council    Members     and

Alderwoman Coggs for frivolity. Accordingly, all of these Defendants will

be dismissed from this action.

         The Court will order Plaintiffs to serve and submit proof of service

as to the following parties: Bay View, Karlos Zamvrano, PalmerHouse,

Tatia Jackson, the City of Milwaukee Department of Transportation, Erika

Lewis, and Officer Lewis. If Plaintiffs fail to serve and submit proof of

service to the Court within 14 days of this Order, the Court will dismiss

Plaintiffs’ claims without prejudice against these Defendants.

         The Court will deny as moot Plaintiffs’ motion for an injunction,

(Docket #2), and motion to dismiss or motion for judgment, (Docket #30).

As to Plaintiffs’ motion for default judgment, (Docket #31), the Court will


                           Page 16 of 19
 Case 2:20-cv-01437-JPS Filed 06/14/21 Page 16 of 19 Document 41
deny it without prejudice as to Best Care, James, Turner, the City of

Milwaukee Police Department District One, Officer Mcinnes, Officer

Grabonski, and the City of Milwaukee Police Department District Four, and

deny it as moot as to all dismissed Defendants. The Court will deny as moot

the Milwaukee Common Council Members and Milele Coggs’s motion for

an extension of time of the response deadline to Plaintiffs’ motion for

default judgment, (Docket #39). Finally, the Court will deny as moot the

Law Office of Beatrice Garrett’s motion to dismiss, (Docket #27).

      As to Best Care, James, Turner, the City of Milwaukee Police

Department District One, Officer Mcinnes, Officer Grabonski, and the City

of Milwaukee Police Department District Four, within 30 days of this

Order, Plaintiffs must file a brief explaining the Court’s authority to hear

the claims against these Defendants. Lastly, within 60 days of this Order,

these Defendants are to file a brief addressing whether the Court has

authority to hear the claims against them.

      Accordingly,

      IT IS ORDERED that Defendant Gray & End LLP’s motion to

dismiss (Docket #5), Defendant Citi Financial Mortgage Company, Inc.’s

motion to dismiss (Docket #9), and Defendant Milwaukee County Office of

the Sheriff’s motion for judgment on the pleadings (Docket #22) be and the

same are hereby GRANTED;

      IT IS FURTHER ORDERED that the claims against Defendants

Gray & End LLP, Citi Financial Mortgage Company, Inc., and Milwaukee

County Office of the Sheriff be and the same are hereby DISMISSED

without prejudice for lack of subject-matter jurisdiction;

      IT IS FURTHER ORDERED that Defendants Gray & End LLP, Citi

Financial Mortgage Company, Inc., and Milwaukee County Office of the


                          Page 17 of 19
Case 2:20-cv-01437-JPS Filed 06/14/21 Page 17 of 19 Document 41
Sheriff be and the same are hereby DISMISSED without prejudice from

this action;

       IT IS FURTHER ORDERED that the claims against Defendants U.S.

Bank Trust Association, the Law Office of Beatrice Garrett, Jay Pitner,

Sheriff Deeds, and Sheriff Jon Doe be and the same are hereby DISMISSED

without prejudice for lack of subject-matter jurisdiction;

       IT IS FURTHER ORDERED that the claims against Defendants

Milwaukee Common Council Members and Milele Coggs be and the same

are hereby DISMISSED without prejudice for frivolity;

       IT IS FURTHER ORDERED that Defendants U.S. Bank Trust

Association, the Law Office of Beatrice Garrett, Jay Pitner, Sheriff Deeds,

Sheriff Jon Doe, the Milwaukee Common Council Members, and Milele

Coggs be and the same are hereby DISMISSED without prejudice from

this action;

       IT IS FURTHER ORDERED that Defendant the Law Office of

Beatrice Garrett’s motion to dismiss (Docket #27) be and the same is hereby

DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiffs serve and submit proof

of service of Defendants Bay View Loan Serving LLC, Karlos Zamvrano,

PalmerHouse Properties Realty, Tatia Jackson, the City of Milwaukee

Department of Transportation, Erika Lewis, and Officer Lewis within 14

days of this Order;

       IT IS FURTHER ORDERED that Plaintiffs’ motion for an injunction

(Docket #2) and motion to dismiss or motion for judgment (Docket #30) be

and the same are hereby DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiffs’ motion for default

(Docket #31) be and the same is hereby DENIED without prejudice as to


                          Page 18 of 19
Case 2:20-cv-01437-JPS Filed 06/14/21 Page 18 of 19 Document 41
Best Care Property Management, Latoya James, Dwayne Turner, the City

of Milwaukee Police Department District One, Officer Mcinnes, Officer

Grabonski, and the City of Milwaukee Police Department District Four, and

DENIED as moot as to all dismissed Defendants;

       IT IS FURTHER ORDERED that, within 30 days of this Order,

Plaintiffs must file a brief explaining the Court’s authority to hear the claims

against Defendants Best Care Property Management, Latoya James,

Dwayne Turner, the City of Milwaukee Police Department District One,

Officer Mcinnes, Officer Grabonski, and the City of Milwaukee Police

Department District Four, and, within 60 days of this Order, whether or

not Plaintiffs file their brief, these Defendants must file a brief explaining

the Court’s authority to hear the claims against them; and

       IT IS FURTHER ORDERED that Defendants Milwaukee Common

Council Members and Milele Coggs’s motion for an extension of time of the

response deadline to Plaintiffs’ motion for default judgment (Docket #39)

be and the same is hereby DENIED as moot.

       Dated at Milwaukee, Wisconsin, this 14th day of June, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                          Page 19 of 19
Case 2:20-cv-01437-JPS Filed 06/14/21 Page 19 of 19 Document 41
